Citation Nr: 1132459	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-42 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to December 1980 and from November 1990 to September 1991, with additional service in the Reserve.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from September 2006, March 2007, and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).


FINDING OF FACT

The evidence of record establishes that the Veteran has posttraumatic stress disorder, which has been attributed to his active military service.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of DSM-IV.  38 C.F.R. § 4.125 (2010).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1).

Effective July 13, 2010, VA has amended its regulations governing service connection for PTSD.  This amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3)(July 13, 2010).

Historically, the Veteran served on active duty in the Army from September 1980 to December 1980 and from November 1990 to September 1991.  His service personnel records reveal that during the second period of active duty, he served in Operation Desert Storm in the Persian Gulf.  His DD Form 214 shows that his military occupation specialty (MOS) was a Combat Signaler.  History researched by the U.S. Army and Joint Services Records Research Center (JSRRC) demonstrated that the Veteran was assigned to the 144th Supply Company and his unit was subjected to Iraqi scud missile attacks in February 1991.

The Veteran's service treatment records, to include his August 1991 separation examination report, are silent as to any complaints or findings of any psychiatric abnormalities. 

After separation, in a December 1999 VA mental health report, the Veteran reported that he was on guard duty when there were a series of scud missile attacks coming while he was serving as a communication expert during the Desert Storm Operation.  He reported that he witnessed dead bodies at the sites of combat and he had nightmares about it.  The examiner stated that it was unclear to what extent the Veteran dwelled on memories related to the Desert Storm Operation.  The examiner stated "I did not get the impression of either that very serious and extraordinary trauma occurred while in Desert Storm or that there is a substantial enough history of enough symptoms to meet the criteria for PTSD as a consequence."  The examiner noted that the diagnosis of schizoaffective disorder rendered by Dr. C. was a reasonable diagnosis.  The examiner further stated "the schizo-affective term refers to the fact that [the Veteran] has very intense and difficult emotional psycho-pathology, his angry moods and his depression, and anxiety, but there is a psychotic quality to his thinking at times, and so the diagnosis is quite properly schizo-affective disorder."

A September 1999 VA treatment report reflects that the Veteran was treated for anger and depression.  The diagnosis was impulse control disorder.

In a January 2005 private psychiatric evaluation report, the Veteran reported impulsivity, depressed mood, crying spells, decreased energy, and flashbacks related to his combat experiences during the Desert Storm Operation.  The diagnoses were recurrent major depressive disorder, with psychotic features; chronic PTSD; and impulse control disorder.

In a January 2005 VA mental health report, the Veteran complained of "having a lot of thoughts about Desert Storm and the dead bodies I saw and the scud missiles all around."  The diagnosis was PTSD.

In a January 2005 letter, C.C. M.D. from VA psychiatry stated that she was been seeing the Veteran for PTSD due to his service during Desert Storm.  It was noted that during that time the Veteran's life was endangered most of the time and he experienced incoming scud missiles and witnessed many dead and severely wounded soldiers.  The Veteran reported insomnia, nightmares, flashbacks occurring several times a week, intrusive memories daily, and avoiding watching news.  Dr. C. also stated that the Veteran was hypervigilant, startled easily, and had poor concentration.

An April 2005 private psychiatric treatment report noted the Veteran's long history of depressed mood, panic symptoms, PTSD symptoms, and psychotic delusions.  The diagnoses were recurrent moderate major depressive disorder with psychotic features; chronic PTSD; and impulse control disorder.

In an August 2005 letter, Dr. C.M. stated that the Veteran was admitted to an inpatient psychiatric program with diagnoses of recurrent moderate major depressive disorder with psychotic features; chronic PTSD; and impulse control disorder.  It was noted that the Veteran worked on his PTSD symptoms after combat in Desert Storm in approximately 1991, by using relaxation techniques and addressing particular stressors he encountered while in Iraq, to reduce symptoms of PTSD.

The Veteran underwent a VA psychiatric examination in February 2007.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran's medical history included treatment for anxiety in 1999 and hospitalization for manic episode after using Remeron in 2006.  Currently, the Veteran was treated for schizoaffective disorder.  The Veteran reported combat experience from 1990 to 1991 in Saudi Arabia during his military service.  He related that he experienced intense fear and feeling of horror during an attack in Saudi Arabia.  The examiner stated that the Veteran had mild PTSD symptoms, as well as schizoaffective disorder, since 1999 and that the Veteran met the DSM-IV stressor criteria.  The primary stressors related to his PTSD were experiencing an explosion in Saudi Arabia and watching video tapes of the people killed by Saddam Hussein in Iraq.  The diagnoses were schizoaffective disorder, bipolar type; and chronic mild PTSD.  The examiner stated that it was difficult to assess how much of the Veteran's impairment in functioning is related to his PTSD and how much of it is related to his schizoaffective and bipolar condition.  The examiner noted that the stressors provided by the Veteran were vague and needed to be further verified.

A VA social study was conducted in February 2007.  The examiner indicated that the Veteran's claims file was reviewed.  As to psychiatric history, it was noted that the Veteran was seen for bad dreams and flashbacks from 1995 to 2000 and that he had been taking medication for treatment.  The Veteran reported that he served in the Army and National Guard from 1984 to 2000 and in Operation Desert Storm from 1990 to 1991.  He reported that while he was in Iraq he was instructed to make video tapes of Saddam Hussein's murder of the Kurds and spent two weeks transferring one tape to another.  Although the Veteran did not see any combat, the examiner noted that the most stressful event apparently related to viewing the video tapes.  In regard to PTSD symptoms, the Veteran reported having daily thoughts of Iraq intruding into his mind and nightmares, but he denied flashbacks.  He had difficulty with being around crowds or any place that was dark.  He did not feel detached from other people, but found it difficult to express affection and feelings.  He denied irritability or outbursts of anger, but reported occasional concentration problems.  When the Veteran was out in the public he liked to be able to see out windows and loud noise made him startle.  He felt his knees shake when he got reminded of the war and had to really ground himself to stay in the present.  The DSM-IV diagnosis was schizoaffective disorder by history and evaluation.

In a November 2008 letter, C.C. M.D. wrote that the Veteran was seen for a diagnosis of PTSD due to his service in Operation Desert Storm from January 1991 to September 1991.  Dr. C stated that the Veteran experienced scud missiles attacking his base almost every day and witnessed several soldiers getting killed or severely wounded while he was assigned to a supply unit in Saudi Arabia as an in-field line telephone communications.  The Veteran was also traumatized by his commander ordering him to make 9 video tapes of Saddam Hussein killing many civilians with chemical warfare.  Due to the classified nature of this job, the Veteran felt that he could not comment on his PTSD symptoms when he first was seen at the VA psychiatry.  Dr. C. noted that as a result of traumatic incidents during the Desert Storm service the Veteran suffered with severe PTSD.  Specifically, the Veteran reported chronic insomnia and nightmares about Saudi Arabia and that he often woke up in a flashback or severe night sweats.  He must avoid war movies as they triggered his memories of his traumatic experience in the military.  He was hypervigilant to the point of paranoia at times and also startled easily.  The Veteran reported daily visual and auditory hallucinations, intrusive memories, and concentration and memory problems.  He avoided crowds and talking about his Desert Storm experience for many years, which Dr. C. stated was very symptomatic of PTSD.  The Veteran was often irritable.  He stated that heavy wind was a trigger for increase in his PTSD symptoms as he experienced many sand storms in Saudi Arabia.  He also admitted to auditory and visual hallucinations and vague paranoia related to his PTSD.

Private medical records dated from February 2008 to October 2010 reflect that the Veteran had been treated for various psychiatric diagnoses, to include chronic PTSD, schizoaffective disorder, bipolar disorder, and major depressive disorder. 

In November 2010, the Veteran was afforded another VA psychiatric examination.  Based on a review of the claims file and a clinical interview of the Veteran, the VA examiner rendered diagnoses of schizophrenia and bipolar disorder per the Veteran's report.  The examiner stated that the Veteran did not meet the full diagnostic criteria for PTSD nor did the Criterion A reported by the Veteran and the related symptoms fit into the descriptions that were required by the evaluation.  The examiner further stated that with respect to PTSD, there was little if any impairment of occupational or social functioning.  The examiner considered the stressful events reported by the Veteran, to include the scud missile attack and videotaping mass killings by Saddam Hussein, but stated that this was not consistent with the Veteran's military occupation and could be related to schizoaffective disorder.  The examiner further noted that although the Veteran's experience of being subjected to scud missile attack conformed to fear of hostile military or terrorist activity, the reported stressors were unfounded by research and could not be used to support the diagnosis.  As to PTSD symptoms, the examiner noted that the Veteran reported many symptoms of PTSD but they were not common and atypical.  It was noted that all of the Veteran's re-experiencing symptoms dealt only with dead bodies or body parts and the Veteran did not have enough avoidance or numbing symptoms to meet the diagnostic criteria and had only very mild hyperarousal symptoms.

VA psychiatry treatment reports dated from October 2009 to November 2010 show diagnoses of PTSD and schizoaffective disorder.

Upon consideration of all of the evidence of record, the Board finds that the preponderance of the evidence demonstrates that the Veteran's PTSD is related to his active duty service.  While the record does not indicate that the Veteran directly engaged in combat with the enemy, at the very least, the evidence shows that the Veteran's claimed stressors relate to fear of hostile military activity.  At a February 2011 hearing before the Board, the Veteran testified that his MOS as a combat signaler involved duties of installing communication wires between command posts and he was constantly in fear because of the threat of scud missile fire.  In addition, the Veteran stated that during his service in Operation Desert Storm he was ordered to watch and make 9 video tapes of mass killings in Iraq, which caused a great deal of mental distress to him.  The Veteran's service personnel records reflect that he served during the Operation Desert Storm in 1991.  Additionally, the Veteran's contention regarding the constant fear of missile attack is verified by the JSRRC finding that his base in fact came under multiple scud missile attacks in February 1991.  Therefore, his service was in a location that would involve 'hostile military activity.'  As there is no evidence of record that contradicts the Veteran's claim as to the in-service stressors, they must be presumed to be accurate.  Any reasonable doubt regarding the accuracy of the Veteran's statements is resolved in favor of the Veteran.  See 38 C.F.R. § 5107(b).  Therefore, the Board finds that the Veteran's lay testimony alone is sufficient to establish his in-service stressors.  

In addition to the in-service stressors, service connection for PTSD requires a diagnosis of PTSD conforming to the DSM-IV criteria and a nexus linking a diagnosis of PTSD to the stressors.  Here, the medical evidence shows contrasting opinions on whether a diagnosis of PTSD is appropriate for the Veteran.  The November 2001 VA examiner opined that although the Veteran reported many symptoms of PTSD; they were not common and atypical; and the Veteran did not meet the full diagnostic criteria for PTSD.  In support of this opinion, the examiner noted that while the Veteran's fear of scud missile attack conformed to fear of 'hostile military or terrorist activity' under the newly amended regulation, the reported stressors were unfounded by research and could not be used to support the diagnosis.  However, whether sufficient evidence exists to establish the Veteran's claimed in-service stressors is not a medical question but a legal issue to be reached by the Board, and the Board already found that the Veteran's lay testimony alone was sufficient to establish his in-service stressors.

Furthermore, the other medical evidence of record shows a diagnosis of PTSD.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not free to substitute its own judgment for that of an expert).  Private psychiatric treatment records show that chronic PTSD, as well as other diagnoses of major depressive disorder with psychotic features and impulse control disorder, has been consistently diagnosed from January 2005 to October 2010.  The February 2007 VA psychologist found that although it was difficult to assess how much of the Veteran's impairment in functioning is related to his PTSD and how much of it is related to his schizoaffective and bipolar condition, the Veteran met the DSM-IV criteria for chronic mild PTSD since 1999.  The Board also accords significant probative value to the opinion of the Veteran's current VA psychiatrist, Dr. C, who has provided psychiatric care to the Veteran on an ongoing basis.  January 2005 and November 2008 letters from Dr. C. confirm a diagnosis of PTSD related to the Veteran's inservice stressors during Operation Desert Storm in 1991.  The Board finds that Dr. C.'s medical statements constitute medical nexus opinion linking the Veteran's currently diagnosed PTSD to his military service in Operation Desert Storm and the reported in-service stressors.  The diagnosis and opinion are consistent with the other medical evidence of record.  The Board further finds that while Dr. C. appears to have relied upon the Veteran's reported history, the Board found the Veteran's lay statements alone are sufficient to establish his reported stressors.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that while the veteran's accounts are not supported by a contemporaneous medical history, a medical opinion cannot be disregarded merely because the rationale was based on a history as provided by the veteran).

Overall, the Board finds the medical opinions of records, are at the least, in equipoise.  The evidence in this case is evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, applying the doctrine of reasonable doubt, service connection is warranted for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


